Citation Nr: 1606993
Decision Date: 02/24/16	Archive Date: 04/01/16

DOCKET NO. 15-20 857 ) DATE  FEB 24 2016 


On appeal from the Department of Veterans Affairs Regional Office in Atlanta, Georgia 


THE ISSUES 

1. Entitlement to service connection for a left eye disability. 

2. Entitlement to service connection for a left knee disability. 


REPRESENTATION 

Appellant represented by: The American Legion 


ATTORNEY FOR THE BOARD 

Robert G. Drummer, Associate Counsel 


INTRODUCTION 

The Veteran served on active duty from October 1953 to October 1955. 

This matter comes before the Board of Veterans' Appeals from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that denied the above claims. 


FINDINGS OF FACT 

1. Resolving all doubt in the Veteran's favor, the Veteran's left eye disability was caused by his active service. 

2. Resolving all doubt in the Veteran's favor, the Veteran's left knee disability was caused by his active service. 


CONCLUSIONS OF LAW 

1. The criteria for entitlement to service connection for traumatic glaucoma, aphakia, corneal edema, esotropia, chorioretinal scarring, corneal scarring, and partial aphakic bullous keratopathy of the left eye have been satisfied. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 

2. The criteria for entitlement to service connection for a left knee disorder, status postarthroscopic surgery, have been satisfied. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 


I. VA's Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014)) sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Since the claims are granted, any questions as to whether VA has satisfied its duties to notify and assist are moot. See Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010) (observing that an error that does not affect the outcome of a case is not prejudicial); see also Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); 38 C.F.R. § 3.159 (2015). Thus, any deficiency in VA's compliance is deemed harmless error, and any further discussion of VA's responsibilities is not necessary. See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 


II. Service Connection 

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active military service in the line of duty. See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015). Service connection may be granted for any disease diagnosed after discharge if the evidence shows the disease was incurred in-service. See 38 C.F.R. § 3.303(d) (2015). Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or an injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement). See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). This evaluation generally involves a three-step inquiry. First, the Board must determine whether the evidence is competent. See Jandreau v. Nicholson, 492F. 3d 1372, 1376-77 (Fed.Cir.2007). Second, the Board must determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). Third, the Board must assess the probative value and weight of the evidence in light of the entire record. See Gonzales, 218 F.3d at 1380-81. 


Left Eye 

Regarding the first element for establishing service connection, the Veteran's private medical records (PMRs) from December 2012 and VA examination from December 2013 show a current disability in his left eye. The December 2012 PMR diagnoses the Veteran with traumatic aphakia, with significant chorioretinal scarring in his left eye. The examiner also found corneal scarring and some partial aphakic bullous keratopathy in the left eye, as well as a large esotropia. The December 2013 VA examination report includes diagnoses of traumatic glaucoma, aphakia, corneal edema, and esotropia of the left eye. Thus, the first Shedden element for his service connection claim is satisfied. See Shedden at 1166-67. 

Regarding the second element for establishing service connection, in his November 2012 Statement in Support of Claim, the Veteran contends that he injured his left eye in service during basic training in 1953 at Fort Gordon, Georgia. The Board finds that the Veteran is competent to state that he was injured in service. 

Since the Veteran's STRs are not obtainable, there is no negative evidence to lead the Board to not find the Veteran's assertion credible. The Veteran asserts that he had surgery on his left eye at Fort Gordon, Georgia. The December 2013 VA examination report indicates that the Veteran has evidence of a prior surgery (trabeculectomy) in the left eye for traumaglaucoma, which is caused by an injury to the eye. The examiner also noted severe constriction in the left eye, which he found consistent with the Veteran's diagnosis of traumatic glaucoma. Thus, the Board finds the Veteran's assertion as credible that he injured his left eye in active service. Therefore, the second Shedden element for service connection is met. See Shedden at 1166-67. 

Regarding the third element for establishing service connection, the Veteran's PMR from December 2012 indicates that the Veteran's left eye injury is consistent with a penetrating injury or previous intraocular foreign object. The Veteran asserts that a piece of metal struck him in his left eye during basic training in 1953. 

Additionally, the examiner in the December 2013 VA examination opined that it is more likely than not that the Veteran's left eye disabilities are related to an event or incident in service. Thus, the Board finds that the third Shedden element requiring a nexus between the Veteran's current disability and his military service has been met. See Shedden at 1166-67. 

The medical evidence of record has an opinion in favor of his left eye disability being related to his active service. With no STRs to substantiate the Veteran's claims, the Board relies on the Veteran's lay statements, the PMRs, and the VA examination report. Finding that the Veteran's lay statements are competent and credible, even in the absence of STRs to substantiate his claim, the Veteran prevails on the issue under the "benefit-of-the doubt" rule. See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015). 


Left Knee 

Regarding the first element for establishing service connection, the December 2013 VA examination report includes a diagnosis of status post arthroscopic surgery of the left knee. Thus, the first Shedden element for his service connection claim is satisfied. See Shedden at 1166-67. 

Regarding the second element for establishing service connection, in his November 2012 Statement in Support of Claim, the Veteran stated that while aboard ship heading to Korea, he slipped on a stairway and injured his left knee. In June 2014, he further stated that he had surgery on his left knee during service in Japan. The Board finds that the Veteran is competent to state that he was injured in service. 

Since the Veteran's STRs are not obtainable, there is no negative evidence to lead the Board to not find the Veteran's assertion credible. Thus, the Board finds the Veteran's assertion as credible that he injured his left knee in active service. Therefore, the second Shedden element for service connection is met. See Shedden at 1166-67. 

Regarding the third element for establishing service connection, the December 2013 VA examiner diagnosed "status post" arthroscopic surgery of the left knee, suggesting that the current left knee disability was a residual of the in-service injury/surgery. The Veteran has also stated that he has had recurrent problems with his left knee since service, to include recurrent dislocations. Thus, the Board finds that the third Shedden element requiring a nexus between the Veteran's current disability and his military service has been met. See Shedden at 1166-67. 

The medical evidence of record suggests a relationship between the Veteran's current left knee disorder and his active service. With no STRs to substantiate the Veteran's claim, the Board relies on the Veteran's lay statements and the VA examination report. Finding that the Veteran's lay statements are competent and credible, even in the absence of STRs to substantiate his claim, the Veteran prevails on the issue under the "benefit-of-the doubt" rule. See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015). 


ORDER 

Entitlement to service connection for traumatic glaucoma, aphakia, corneal edema, esotropia, chorioretinal scarring, corneal scarring, and partial aphakic bullous keratopathy of the left eye is granted. 

Entitlement to service connection for a left knee disorder, status post arthroscopic surgery, is granted. 


P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals 




